UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2245



In re:   MUHAMMED MAHDEE ABDULLAH,



                Petitioner.



                 On Petition for Writ of Mandamus.
                        (5:04-cr-00371-F-1)


Submitted:   December 17, 2015              Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Muhammed Mahdee Abdullah, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Muhammed Mahdee Abdullah petitions for a writ of mandamus

seeking an order recalling the mandate in his direct criminal

appeal.     We conclude that Abdullah is not entitled to mandamus

relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).       Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The relief sought by Abdullah is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                  We

dispense    with    oral   argument   because       the    facts   and   legal

contentions   are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.

                                                             PETITION DENIED




                                      2